Citation Nr: 1029809	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-19 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1954 to June 1980.  
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that decision, the RO granted the Veteran's 
service-connection claim for prostate cancer residuals, rated 
noncompensably (zero percent) disabling.  The Veteran disagreed 
with this initial rating and perfected an appeal as to this 
issue.

In a subsequent June 2008 rating decision, the RO increased the 
Veteran's disability rating for his prostate cancer residuals 
from 0 to 10 percent, effective one year prior to the date the 
Veteran filed his initial claim, October 5, 2005.  The Veteran 
has not indicated satisfaction with this rating.  Thus, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a Veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran is seeking entitlement to an initial rating greater 
than 10 percent for his service-connected prostate cancer 
residuals.  On July 3, 2008, the RO received the Veteran's VA 
Form 9 Appeal with regard to this issue.  This VA Form 9 Appeal 
reflected that the Veteran was requesting a hearing before a 
member of the Board at a local VA office.  In a prior submission 
to the RO, received on October 25, 2007, the Veteran specifically 
requested a BVA hearing via videoconferencing equipment. The 
Veteran has not yet been afforded such a hearing.  



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran for a BVA 
hearing via videoconferencing equipment at 
the RO.  The Veteran should be notified of 
the date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



